 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 1 of 9 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)


 THE UNITED STATES,

                Plaintiff,

         v.                                               Civil Action No. ____________

 GIBILL.COM, an Internet domain name,

                Defendant.

                                   VERIFIED COMPLAINT

        Now comes Plaintiff, the United States (“the Government”), and for its Verified

Complaint against Defendant, <gibill.com>, an Internet domain name (hereinafter, the “Domain

Name”), alleges as follows:

                                 NATURE OF THE ACTION

        1.     This is an in rem action for cybersquatting under the federal Anti-Cybersquatting

Consumer Protection Act (the “ACPA”), 15 U.S.C. § 1125(d).

        2.     By this action, the United States seeks to remedy unlawful use of its GI BILL

trademark on the website accessible at the Defendant Domain Name, which has improperly

diverted consumers away from the legitimate online locations of the Department of Veterans

Affairs (“the VA”), and creates confusion as to the source, sponsorship, affiliation, and

endorsement of the websites accessible at and displayed through use of the Defendant Domain

Name.

        3.     The United States seeks permanent injunctive relief transferring the Domain

Name to the VA, the owner of the GI BILL trademark.
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 2 of 9 PageID# 2




                                JURISDICTION AND VENUE

       4.      This is an in rem action for cybersquatting under the federal Anti-Cybersquatting

Consumer Protection Act (the “ACPA”), 15 U.S.C. § 1125(d).

       5.      This Court has original jurisdiction over this action pursuant to 15 U.S.C.

§ 1121(a) and 28 U.S.C. §§ 1331 and 1338(a).

       6.      This Court has in rem jurisdiction over the Defendant Domain Name pursuant to

15 U.S.C. § 1125(d)(2)(A). In rem jurisdiction is appropriate under 15 U.S.C.

§ 1125(d)(2)(A)(ii), because the Court cannot obtain in personam jurisdiction over a person who

would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1), and because the

United States, despite its due diligence, has been unable to find a person who would have been a

defendant in a civil action under 15 U.S.C. § 1125(d)(1) because the registrant of the Defendant

Domain Name is concealing the identity of the domain name owner.

       7.      Pursuant to 15 U.S.C. § 1125(d)(2)(A)(i)(I)(aa), the United States is providing

notice, concurrently with the filing of this Verified Complaint, to the registrant of the Defendant

Domain Name of the violations of the VA’s rights and the United States’ intent to proceed in

rem against the Defendant Domain Name pursuant to 15 U.S.C. § 1125(d)(2)(A).

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 15 U.S.C.

§§ 1125(d)(2)(A) and 1125(d)(2)(C), because Verisign, Inc., the top-level domain registry

operator for .COM names (including the Defendant Domain Name, see Ex. A at 1 (“Registry

Domain ID: 2552541523_DOMAIN_COM-VRSN”)), is located in this District, with its

worldwide headquarters at 12601 Bluemont Way, Reston, Virginia 20190.




                                                 2
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 3 of 9 PageID# 3




                                         THE PARTIES

       9.      Plaintiff, the United States, is acting on behalf of the VA.

       10.     The Defendant Domain Name is <gibill.com>, an Internet domain name that is

listed in the .COM registry operated by Verisign, Inc. (the “Verisign registry”).

       11.     The record for the Defendant Domain Name in the WHOIS database of domain

name registrations states that the Defendant Domain Name is currently registered with registrar

Tecnologia, Desarrollo y Mercado S. de R.L. de C.V., located at 3ra calle, 18 avenida Barrio Rio

de Piedras, Edificio Plaza Murano, San Pedro Sula, Honduras. Ex. A at 1. The record states that

the registrant of the Defendant Domain Name is a domain privacy service, Whois Privacidad SA

de CV, located at Col. Prieto 6 calle, 6 y 7 avenida atras de gasolinera Depesa, San Pedro Sula

21101, Honduras. Id. The identity of the true owner of the Defendant Domain Name is

concealed by this domain privacy service and is unknown.

                     THE VA AND THE VA’S GI BILL TRADEMARK

       12.     The Department of Veterans Affairs (“the VA”) is a Cabinet-level Department of

the United States, created by an act of Congress in 1988 from the former Veterans

Administration, with the mission to assist veterans in their time after service by providing

benefits and support. Pub. L. 100-527.

       13.     One of the benefits offered by the VA is the provision of education benefits to

veterans, servicemembers, National Guard members, Selected Reserve members, and eligible

dependents. Since the passage of the Servicemen’s Readjustment Act of 1944, the educational

programs and services originally authorized by that Act and subsequently carried out by the VA

have long been known to the public as the GI Bill. The GI Bill provides financial support to




                                                 3
  Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 4 of 9 PageID# 4



eligible individuals to attend approved programs of education at colleges, trade schools, and

pursue on-the-job training. See http://www.benefits.va.gov/gibill/history.asp.

        14.    As shown in its trademark registration, the VA has used the phrase “GI Bill” in

commerce to identify its educational benefits for over 70 years. The VA owns the federally

registered trademark for the phrase GI BILL (U.S. Trademark Reg. No. 4225784) and possesses

the exclusive right to use the trademark for VA-provided educational benefits. A true and

correct copy of the federal registration for the GI BILL trademark is attached at Exhibit B.

         VIOLATION OF THE VA’S TRADEMARK RIGHTS BY DEFENDANT

        15.    In June 2012, a settlement was reached between QuinStreet, Inc. and the

Attorneys General of various states transferring ownership of the <gibill.com> domain name to

the VA. See

https://www.sec.gov/Archives/edgar/data/1117297/000119312512284713/d372925dex101.htm.

        16.    In September 2020, the VA become aware that its ownership of the <gibill.com>

domain name had expired, and that the VA’s GI BILL trademark was being used in the domain

<gibill.com> by an unknown entity, an entity with no affiliation with the VA. At that time (and

until March 12, 2021), the website located at the Defendant Domain Name contained a series of

links to information about veterans’ benefits including education benefits. Ex. C. This website

has used the VA’s trademark in its domain without authorization, purporting to offer information

on veterans’ benefits to include schools that accept GI Bill funding.

        17.    From August 2020 to March 12, 2021, <www.NameBright.com> (“NameBright”)

was listed as the registrar URL of <gibill.com>. See Ex. D. The VA used NameBright’s

WHOIS service to identify Domain Privacy Ltd. (“Domain Privacy”) as the registrant of

<gibill.com>. Id. Using this information, on September 17, 2020, the VA sent a cease and desist




                                                 4
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 5 of 9 PageID# 5



letter to Domain Privacy. Ex. E. The VA also sent an e-mail directly to NameBright. Ex. F.

The VA never received a response from Domain Privacy to the September 17, 2020 cease and

desist letter. NameBright informed the VA that, as the registrar, it had no ownership interest in

the domain and could not assist. Id.

       18.     On March 12, 2021, the United States Department of Justice (“DOJ”), on behalf

of the Government, sent a second cease and desist letter to Domain Privacy, requesting a

response by March 26. Ex. G. On March 22, counsel for the unknown entity using the

Defendant Domain Name responded to the DOJ’s March 12 cease and desist letter, proposing a

settlement offer. Ex. H.

       19.     After reviewing that March 22 letter from counsel, the DOJ used the WHOIS

service to check the current registrar and registrant information for the Defendant Domain Name.

The WHOIS service revealed that on March 13, 2021—the day after the Government sent the

second cease and desist letter—the registrar had been changed from NameBright (located in

Colorado), to a Honduras registrar (Tecnologia, Desarrollo Y Mercado S. de R.L. de C.V.), and

the registrant had been changed from Domain Privacy (located in Massachusetts) to the

Honduran domain privacy service Whois Privacidad SA de CV. Ex. A. The identity of the true

owner of the Defendant Domain Name is still unknown because the Whois Privacidad domain

privacy service is concealing that information.

       20.     The Defendant Domain Name, <gibill.com>, is merely the VA’s registered GI

BILL trademark with the “.com” generic top-level domain added.

       21.     The use of the GI BILL trademark within the Defendant Domain Name and/or its

associated website(s) is without authorization from the VA.




                                                  5
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 6 of 9 PageID# 6



       22.     Upon information and belief, the registrant of the Defendant Domain Name does

not have any trademark or other intellectual property rights in the Defendant Domain Name.

       23.     Upon information and belief, the registrant of the Defendant Domain Name has

not engaged in a bona fide offering of any goods or services in connection with the GI BILL

mark in a website accessible under the Defendant Domain Name.

       24.     Upon information and belief, the registrant of the Defendant Domain Name never

made bona fide noncommercial or fair use of the GI BILL mark in a website accessible under the

Defendant Domain Name.

       25.     Upon information and belief, the registrant of the Defendant Domain Name

possesses an intention to divert consumers from the VA’s online locations to websites accessible

under the Defendant Domain Name that could harm the goodwill represented by the GI BILL

trademark, either for commercial gain or with the intent to tarnish or disparage the mark, by

creating a likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of

websites accessible under the Defendant Domain Name. See Ex. C.

       26.     Upon information and belief, the registrant of the Defendant Domain Name has

provided material and misleading false contact information when applying for and maintaining

the registration of the Defendant Domain Name. The domain privacy service Whois Privacidad

SA de CV, identified as the registrant of the Defendant Domain Name, Ex. A, is being used to

conceal the true owner of the Defendant Domain Name.

       27.     Furthermore, the owner of the Defendant Domain Name’s prior conduct after

receiving Plaintiff’s March 12 cease and desist letter—changing the registrar of the Defendant

Domain Name from a United States registrar (NameBright) to a Honduran registrar (Tecnologia,

Desarrollo Y Mercado S. de R.L. de C.V.) and the registrant of the Defendant Domain Name




                                                 6
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 7 of 9 PageID# 7



from a United States domain privacy service (Domain Privacy) to a Honduran domain privacy

service (Whois Privacidad SA de CV)—is indicative of a pattern of providing material and

misleading false contact information when applying for and maintaining the registration of the

Defendant Domain Name.

                                 FIRST CLAIM FOR RELIEF
                             (Injunctive Relief for Violation of the
                    Federal Anti-Cybersquatting Consumer Protection Act)

        28.    The Government re-alleges and incorporates the allegations stated in Paragraphs 1

through 27 above.

        29.    The VA’s federally registered GI BILL trademark is famous and/or distinctive

and was famous and/or distinctive prior to the time of registration of the Defendant Domain

Name.

        30.    The VA owns the federally registered trademark for the phrase GI BILL (U.S.

Trademark Reg. No. 4225784) and possesses the exclusive right to use the trademark for VA-

provided educational benefits. Ex. B.

        31.    The aforesaid acts by the owner of the Defendant Domain Name constitute

registration, trafficking, and use of a domain name that is confusingly similar to the VA’s GI

BILL trademark, with bad faith intent to profit therefrom.

        32.    In light of the concealment of the identity of the true owner of the Defendant

Domain Name (and that true owner’s change in the registrar of the Defendant Domain Name

from a United States registrar (NameBright) to a Honduran registrar (Tecnologia, Desarrollo Y

Mercado S. de R.L. de C.V.) and the registrant of the Defendant Domain Name from a United

States domain privacy service (Domain Privacy) to a Honduran domain privacy service (Whois

Privacidad SA de CV)), the Government is not able to obtain in personam jurisdiction over the




                                                7
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 8 of 9 PageID# 8



owner of the Defendant Domain Name or any other person who would have been a defendant in

a civil action under 15 U.S.C. § 1125(d)(1).

       33.     The Government, despite its due diligence, has been unable to find a person who

would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1).

       34.     The aforesaid actions by the owner of the Defendant Domain Name constitute

unlawful cyberpiracy in violation of the Anti-Cybersquatting Consumer Protection Act, 15

U.S.C. § 1125(d)(1).

       35.     The aforesaid acts have caused, and are causing, great and irreparable harm to the

Government, the VA, and the public. The harm to the VA includes harm to the value and

goodwill associated with the GI BILL trademark that money cannot compensate. Unless

permanently restrained and enjoined by this Court, said irreparable harm will continue. Thus,

pursuant to 15 U.S.C. § 1125(d)(2)(D)(i), the Government is entitled to permanent injunctive

relief in the form of an order to the Verisign registry transferring the Defendant Domain Name to

the VA.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States prays that this Court enter judgment in its favor and

grant the following relief:

       A.      That judgment be entered in favor of the Government on its claim of

cybersquatting pursuant to 15 U.S.C. § 1125(d);

       B.      Permanent injunctive relief ordering that the Defendant Domain Name be

transferred to the VA, through transfer by the Verisign registry of the Defendant Domain Name

from the current domain name registrar to the VA’s domain name registrar of choice, and by

such registrar of choice’s change of the registrant to the VA;




                                                  8
 Case 1:21-cv-00872-RDA-TCB Document 1 Filed 07/27/21 Page 9 of 9 PageID# 9



       C.      Permanent injunctive relief ordering that any other domain name(s) registered by

the owner of the Defendant Domain Name that resemble or include the VA’s GI BILL trademark

be transferred to the VA, through transfer by the Verisign registry of the Defendant Domain

Name from the current domain name registrar to the VA’s domain name registrar of choice, and

by such registrar of choice’s change of the registrant to the VA; and

       D.      Any other and further relief that the Court deems proper and just.

                                                    Respectfully submitted:

 Dated: July 27, 2021                               RAJ PAREKH
                                                    Acting United States Attorney

                                                    By:
                                                    /s/
                                                    KRISTA ANDERSON
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    krista.anderson@usdoj.gov
                                                    Tel: (703) 299-3995
                                                    Fax: (703) 299-3983

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    GARY L. HAUSKEN
                                                    Director

                                                    /s/ Grant D. Johnson
                                                    GRANT D. JOHNSON (VA Bar No. 85485)
                                                    Trial Attorney
                                                    Commercial Litigation Branch
                                                    Civil Division
                                                    Department of Justice
                                                    Washington, DC 20530
                                                    grant.d.johnson@usdoj.gov
                                                    (202) 305-2513

                                                    COUNSEL FOR THE PLAINTIFF,
                                                    THE UNITED STATES



                                                9
